DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of
 the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 17-26 and are rejected under 35 U.S.C. 103(a) as being unpatentable over Kai et al. (US 2013/0187114, Kai) in view of WANG et al. (US 2018/0375021, hereinafter Wang).
With respect to claim 17, Kai discloses a method of manufacturing a switching element (fig. 8A), the method comprising: forming a lower barrier layer (206) on a substrate (400); forming a switching layer (118) on the lower barrier layer; forming an upper barrier layer on the switching layer (210); and
removing portions of the lower barrier layer, the switching layer and the upper barrier layer to form a switching element (fig. 8B).
	Kai does not explicitly disclose wherein the forming of the switching layer comprises: forming a first switching layer; and forming a second switching layer on the first switching layer, and wherein the second switching layer has a different density from a density of the first switching layer.
	In an analogous art, Wang discloses wherein the forming of the switching layer comprises: forming a first switching layer; and forming a second switching layer on the first switching layer (para 0038; The switching layer can comprise two or three layers), and wherein the second switching layer has a different density from a density of the first switching layer (the two or more layers can have different densities).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kai’s method by adding Wang’s disclosure in order to avoid the failure of a memory device.
With respect to claim 18, Kai/Wang discloses the method of claim 17, wherein the switching layer is formed by a sputtering method (para 0043; sputtering method).
	Kai does not explicitly disclose wherein the first switching layer is formed using a first inert gas, and wherein the second switching layer is formed using a second inert gas different from the first inert gas.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kai’s method by adding Wang’s disclosure in order to initiate resistive switching characteristics of a memory device.
With respect to claim 19, Kai/Wang discloses the method of claim 18.
Kai does not explicitly disclose wherein the first inert gas includes an argon gas, and the second inert gas includes at least one of a krypton gas, a xenon gas, and a radon gas.
In an analogous art, Wang discloses wherein the first inert gas includes an argon gas (para 0063; Ar), and the second inert gas includes at least one of a krypton gas, a xenon gas, and a radon gas (para 0063; Kr, Xe).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kai’s method by adding Wang’s disclosure in order to initiate resistive switching characteristics of a memory device.
With respect to claim 20, Kai/Wang discloses the method of claim 18.
Kai does not explicitly disclose wherein the forming of the switching layer further comprises forming a third switching layer on the second switching layer by using the first inert gas.

(para 0038; and 0063;  The switching layer can comprise two or three layers, merely using the same inert gas for first and third layers is not critical).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kai’s method by adding Wang’s disclosure in order to initiate resistive switching characteristics of a memory device.
With respect to claim 21, Kai discloses a method of manufacturing a switching element (fig. 8A), the method comprising: forming a lower barrier layer (206) on a substrate (400); forming a switching layer (118) on the lower barrier layer; and forming an upper barrier layer (210) on the switching layer.
Kai does not explicitly disclose wherein the forming of the switching layer comprises forming a high density switching layer on the lower barrier layer using a Kr gas.
In an analogous art, Wang discloses wherein the forming of the switching layer comprises forming a high density switching layer (para 0038; high density layer) on the lower barrier layer using a Kr gas (para 0063; Kr).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kai’s method by adding Wang’s disclosure in order to initiate resistive switching characteristics of a memory device.
With respect to claim 22, Kai/Wang discloses the method of claim 21.

In an analogous art, Wang discloses wherein the forming of the switching layer further comprises forming a lower density switching layer between the lower barrier layer and the high density switching layer using an Ar gas (para 0038 and 0063; switching layer can comprise of multiple layer and Ar can be used to form one of the layer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kai’s method by adding Wang’s disclosure in order to initiate resistive switching characteristics of a memory device.
With respect to claim 23, Kai/Wang discloses the method of claim 22.
Kai discloses wherein the high density and lower density switching layers are formed by a sputtering method (para 0043; sputtering can be used to form switching layer (s)).
With respect to claim 24, Kai discloses a method of manufacturing a switching element (fig. 8A), the method comprising: forming a lower barrier layer (206) on a substrate (400); forming a switching layer (118) on the lower barrier layer; and forming an upper barrier layer (210) on the switching layer.
Kai does not explicitly disclose wherein the forming of the switching layer comprises forming a high density switching layer including Kr.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kai’s method by adding Wang’s disclosure in order to initiate resistive switching characteristics of a memory device.
With respect to claim 25, Kai/Wang discloses the method of claim 24.
Kai does not explicitly disclose wherein the high-density switching layer includes Xe or Rn.
In an analogous art, Wang discloses wherein the high density switching layer includes Xe or Rn (para 0063; Xe).
With respect to claim 26, Kai/Wang discloses the method of claim 24.
Kai does not explicitly disclose wherein the forming of the switching layer further comprises forming a lower density switching layer including Ar, the lower density switching layer formed between the lower barrier layer and the high density switching layer.
In an analogous art, Wang discloses wherein the forming of the switching layer further comprises forming a lower density switching layer including Ar (para 0063; Ar), the lower density switching layer formed between the lower barrier layer and the high density switching layer (para 0038; switching layer comprises of multiple layers of different materials – merely having a certain arrangement is not critical).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MOHAMMAD M CHOUDHRY/           Primary Examiner, Art Unit 2816